Citation Nr: 1550012	
Decision Date: 11/27/15    Archive Date: 12/04/15

DOCKET NO.  08-37 023A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1. Entitlement to an evaluation in excess of 10 percent for degenerative changes of the lower thoracic and upper lumbar spine (spine disability).

2. Entitlement to service connection for allergic rhinitis.

3. Entitlement to service connection for hypertension.

4. Entitlement to service connection for a right knee disorder.

5. Entitlement to service connection for a left knee disorder.

6. Entitlement to service connection for dry eyes.

7. Whether new and material evidence has been received to reopen the claim for entitlement to service connection for a right ankle disorder.

8. Whether new and material evidence has been received to reopen the claim for entitlement to service connection for a left ankle disorder.


REPRESENTATION

Veteran represented by:	John Berry, Attorney


ATTORNEY FOR THE BOARD

A. Moshiashwili, Associate Counsel


INTRODUCTION

The Veteran had active duty and active duty for training from July 8 to October 9,
1985; June 7 to June 27, 1991; October 31, 1994 to February 4, 1995; February 20
to October 16, 1996; May 18, 2000 to January 10, 2001; February 4, 2004 to April
2, 2005; June 8 to December 28, 2005; and April 28, 2006 to July 8, 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2008 (rhinitis) and August 2013 (spine disability) rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas and a January 2015 (eyes and ankles) rating decision of the RO in St. Paul, Minnesota.

The Board denied the Veteran's claim for service connection for allergic rhinitis in a May 2014 decision.  Thereafter, the Veteran appealed to the Court.  In an October 2014 Joint Motion for Partial Remand (JMR), the Secretary of VA and the Veteran (the parties) moved the Court to vacate the May 2014 decision as to such issue.  The Court granted the JMR in an October 2014 Order.  In March 2015, pursuant to the JMR, the Board remanded for further development.  Also in March 2015, the Board remanded the spine disability issue.  These matters have since been returned to the Board for further consideration.

The issues of hypertension, knee disorders, dry eyes, and ankle disorders are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran, without good cause, failed to report for his scheduled examination for his spine disability.

2. The most probative evidence fails to show that the Veteran has allergic rhinitis, or has had it at any point during the pendency of this claim.


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 10 percent for the Veteran's spine disability have not been met.  38 U.S.C.A. §§ 5102, 5013, 5013A, 5017 (West 2014); 38 C.F.R. §§ 3.159, 3.655 (2015).

2. Entitlement to service connection for allergic rhinitis is denied.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.7, 3.102, 3.159, 3.303, 3.307, 3.309, 3.385, 3.655 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2014); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must advise that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Id.; 38 C.F.R. §§ 3.159, 3.326 (2014); see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

A letter dated July 2007, issued prior to the initial adjudication of the Veteran's claims in April 2008, fully satisfied the duty to notify provisions of the VCAA pertaining to claims for service connection.  A letter dated June 2013, issued prior to the adjudication of the Veteran's claim for increased rating for his spine disability in August 2013, fully satisfied the duty to notify provisions of the VCAA pertaining to claims for increased rating.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

Duty to Assist

VA also has a duty to assist a Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The appellant's service treatment records (STRs,) service personnel records, and private treatment records have been obtained and associated with the claims file.  Rhinitis was the subject of VA examinations in March 2008, June 2011, and September 2013.   
 
These claims were remanded by the Board for additional development in March 2015.  There has been substantial, if not full, compliance with the Board's remand directives, insofar as VA has requested additional treatment records and ordered new examinations.  

Per an October 2014 JMR, the September 2013 examination is inadequate because its conclusion is based on an erroneous factual basis.  The Board additionally finds that the June 2011 examination for rhinitis is inadequate as to its conclusions because they are not supported by analysis or explanation.

The remaining examination is adequate because it was based on consideration of the Veteran's prior medical history, described the disabilities in sufficient detail so that the Board's evaluations of the disabilities will be fully informed, and supported all conclusions with analyses that the Board could consider and weigh against contrary opinions.  Additionally, it fully describes the functional effects caused by the Veteran's disabilities.  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).

The Board concludes that VA made all reasonable efforts to obtain evidence necessary to substantiate the Veteran's claims.  No further assistance to the Veteran with the development of evidence is required.

Analysis: Increased Rating for a Spine Disability

This appeal does not have a typical context.  It arose while the Veteran was pursuing an appeal of an earlier rating decision (2008) that denied a rating in excess of 10 percent.  The Board denied that earlier appeal in 2012, and the Court affirmed the Board's decision in August 2013.  At the same time as the Court was affirming the Board's decision, the RO issued another rating action that again denied an evaluation in excess of 10 percent for the Veteran's spine disability.  It is this August 2013 rating action that the Board is now addressing.  

As mentioned in the Introduction, the Board remanded this issue in May 2015 for an examination.  The Veteran, however, did not report for the subsequently scheduled examination, and he has not given a cause for not reporting.  

"When a claimant, without good cause, fails to report for an examination scheduled in conjunction with . . . a claim for increase, the claim shall be denied."  38 C.F.R. § 3.655(b).

The Veteran has not made any statement since then regarding the reasons he failed to report for his examination.  The Board does not find good cause in this case.  The claim is denied.

Analysis: Service Connection for Allergic Rhinitis

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).

The Veteran asserts in his August 2012 brief to the Court that "In 2004, while serving in Iraq, [the Veteran] began to experience problems with intermittent watery eyes, sore throat, sneezing, rhinitis, epistaxis, and a plugged nose.  They had continued since, recurring every 7 to 8 days."

While the Veteran is competent to report on the fact that he had a runny nose in Iraq, as he reported in a November 2005 post-deployment health assessment, and a runny nose post-service, he is not competent to diagnose allergic rhinitis.  Diagnosis of an allergic condition is a testable medical question, not susceptible to lay analysis.  The Veteran's lay statement that he suffers from allergic rhinitis is not sufficient to establish a current disability.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

In a February 2008 Compensation and Pension (C&P) examination, the VA examiner diagnosed that the Veteran had "normal paranasal sinuses," with "no significant effects" on the Veteran.  While the examiner recorded the Veteran's statements about having nosebleeds and sinus headaches since serving in Iraq, the examiner also recorded the Veteran's statement that he was not treated for allergic rhinitis, either during or after service.  The sections of the examination report reading "nose exam" and "sinus exam" show normal in all areas.

In a June 2011 C&P examination, the examiner again recorded the Veteran's lay statements, and again notes that he has never been evaluated, diagnosed, or treated for allergies.  The examiner reported no abnormal findings in the Veteran's nose, mouth, or abdomen, and no evidence of sinus disease.  

Several pages later in the same examination, the examiner again examines the Veteran for a sinus problem.  This time, the examination report states "DIAGNOSIS: Allergic rhinitis."  The examiner then goes on to state 

OPINION: The Veteran's current condition is more likely as not due to symptoms interminable two allergic rhinitis.  [Sic]  This current condition is NOT a result of or aggravation of events which occurred while in the military.  Service medical records do NOT document evaluation or treatment for symptoms attributable to allergic rhinitis. 

No explanation is given to resolve the conflicting opinions.  Because of the confusion here between two conflicting opinions in the same examination, as well as the examiner's lack of explanation for a diagnosis of allergic rhinitis after finding no evidence of such during his examination, the Board does not consider this examination to have probative value.

In an October 2014 JMR, the parties agreed that a September 2013 examination was inadequate because it failed to take into account that "a July 2011 medical examiner specifically diagnosed Appellant with allergic rhinitis," which the Board presumes refers to the above-mentioned June 2011 examination.  Therefore, the Board will not consider any conclusions made by the examiner in the September 2013 examination, as they are based on an improper premise.  The Board will only consider the observations and examination made by the examiner.

Exam of the nose, oral cavity/pharnyx, ears, neck, sinuses physical exam are all completely normal.  no indicaiotnof rhinitis, mucous membranes nromal, nares patent, otoscope exam of nare, ears, oral/pharnyx are all nomral. sinus percussion normal-without pain.  airway completely patnet.  no rhinitis shiners. No LAd, no throat pain. [sic]

In a March 2015 remand, the Board attempted to reconcile this issue with a new examination.  However, the Veteran did not show up for this examination, and no explanation was given.  Therefore, the Board will continue based on the evidence of record.  38 C.F.R. § 3.655(b).

The Veteran has been seen at VA medical centers repeatedly over the last several years.  The record shows at least five instances where the Veteran's nasal and sinus passages were examined in the routine course of treatment.  In all cases, the examiner reports there was no nasal congestion or sinus pressure.  These examples can be found in CAPRI records from October 7, 2011; August 10, 2012; August 21, 2013; October 6, 2014; and October 10, 2014.

The Board finds that the overwhelming weight of evidence shows that the Veteran does not have allergic rhinitis.  The only pieces of evidence showing a positive diagnosis has minimal probative value.  The Veteran's self-reporting is not competent, and the 2011 examination is internally conflicting and lacks any kind of reasoning or explanation for why, despite finding no evidence of disease, the examiner diagnoses the Veteran with a disease.  A medical opinion containing only data and conclusions is not entitled to any weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").

On the other hand, the objective medical findings in the 2008 and 2013 examinations show no evidence of allergic rhinitis.  Repeated examinations at VA facilities have shown no evidence of allergic rhinitis.  The Veteran's own statements to the 2011 examiner, similar to others he has made, show that he has "never been diagnosed or treated for sinusitis or a sinus condition." 

The Board finds that the weight of the probative evidence of record shows that the Veteran does not have allergic rhinitis.  Where, as here, conflicting competent opinions are of record, the Board can ascribe greater probative weight to one opinion over another, provided that a rational basis is given.  Winsett v. West, 11 Vet. App. 420 (1998), aff'd 217 F.3d 854 (Fed. Cir. 1999).  

Absent proof of a present disability, there can be no valid claim for service connection.  See Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  


ORDER

An evaluation in excess of 10 percent for a spine disability is denied.  

Service connection for allergic rhinitis is denied.


REMAND

The Veteran has claims pending for service connection for dry eyes and to reopen claims for service connection for right and left ankle conditions based on new and material evidence, which the RO denied in a January 2015 decision.  The Veteran filed a Notice of Disagreement (NOD) in July 2015.  To date, however, the RO has not issued the Veteran a Statement of the Case (SOC) with respect to these issues.  Under the circumstances, the Board is obliged to remand them to the AOJ for the issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).

In May 2014, the Board remanded the issues of the Veteran's hypertension and knee disabilities for the collection of new records, a new examination, and readjudication.  The record does not contain evidence of these remand directives being carried out.  On remand, the AOJ should follow the Board's May 2014 remand directives, or, if they have already been followed, associate evidence of such with the record.

Accordingly, the case is REMANDED for the following action:

1. Prepare a SOC in accordance with 38 C.F.R. § 19.29 (2015) regarding the issues of service connection for dry eyes, and the claim to reopen service connection for right and left ankle disabilities.  This is required unless the matter is resolved by granting the full benefit sought, or by the Veteran's withdrawal of the NOD.  If, and only if, the Veteran files a timely substantive appeal should these issues be returned to the Board.

2. Refer to the Board's May 2014 remand and follow the directives made by the Board regarding the claims for service connection for hypertension and right and left knee disabilities; to the extent that those directives have already been followed, associate the relevant evidence with the record.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

  

Department of Veterans Affairs


